Citation Nr: 0402196	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for dermatophytosis 
and/or tinea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he served on active 
duty from September 1969 to August 1971.  

This matter arises from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The issue of entitlement to service connection for 
dermatophytosis and/or tinea of the feet will be addressed in 
the REMAND portion of this decision.  Accordingly, such issue 
will be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran if 
further action is required of him.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue of 
entitlement to service connection for a skin rash, to include 
as secondary to exposure to herbicide agents.  

2.  The veteran served in the Republic of South Vietnam 
during the Vietnam War era, and was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  

3.  The objective medical evidence fails to disclose that the 
veteran currently suffers from a skin rash incurred as a 
result of exposure to herbicide agents.  


CONCLUSION OF LAW

A skin rash was not incurred as a result of any incident of 
the veteran's active service, to include exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.303, 
3.309(e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was exposed to herbicide agents 
while serving in the Republic of Vietnam during the Vietnam 
War era, and that as a result of such exposure, he incurred a 
skin rash.  Accordingly, the veteran asserts that service 
connection for a skin rash, secondary to herbicide exposure, 
is warranted.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for a skin rash, to include as secondary 
to exposure to herbicide agents.  The veteran has been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide with respect to his claim 
for service connection.  In that regard, the Board concludes 
that the discussions as contained in the initial rating 
decision, in the subsequent statement of the case, and in 
correspondence to the veteran dated in March 2000, January 
2001, and May 2001 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he incurred a 
skin rash as a result of exposure to herbicide agents in 
service.  He was informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Here, the Board 
notes that via the correspondence discussed above, 
particularly letters to the veteran dated in January and May 
2001, the veteran was repeatedly advised of the need to 
identify any and all health-care providers who had rendered 
treatment for his claimed skin rash.  The veteran failed to 
respond to the RO's requests for assistance in that regard.  
Here, in light of the RO's multiple attempts to advise the 
veteran of the evidence necessary to substantiate his claim 
for service connection for a skin rash, secondary to 
herbicide exposure, as well as multiple requests for 
information, the Board finds that the notice requirements as 
set forth in the VCAA have been met or substantially complied 
with.  See generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board again notes that the veteran failed to respond to the 
RO's requests to identify those health-care providers who 
rendered treatment for his claimed skin rash, claimed as due 
to herbicide exposure.  The Board concludes that in light of 
the VA's unsuccessful attempts to elicit information from the 
veteran, all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for a skin 
rash, to include as secondary to exposure to herbicide 
agents, has been identified and obtained to the extent 
practicable.  The evidence of record includes the veteran's 
service medical records, and reports of VA rating 
examinations.  In addition, the Board observes that the 
veteran appeared before the undersigned acting Veterans' Law 
Judge and presented testimony in support of his claim at a 
personal hearing.  

The Board finds that in light of the nature of the veteran's 
claim, scheduling him to undergo an additional VA rating 
examination would not serve any purpose towards advancing or 
substantiating his claim.  The Board finds that given the 
medical and other evidence of record, and the lack of any 
other corroborating evidence to support the veteran's claim, 
the VA rating examination reports which contain medical 
opinions addressing the issue on appeal provide a sufficient 
basis upon which to adjudicate the veteran's claim.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for a rating examination at this 
point would likely result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the claim involving entitlement 
to service connection for a skin rash, to include as 
secondary to herbicide exposure, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran as to the development of evidence 
is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

In addition, under regulations previously in effect, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has (had) a disease listed at 38 C.F.R. § 3.309(e) (2001) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  It does not, 
however, affect the outcome of this case as will be explained 
below.  

In order for a claim for service connection for a disorder, 
disease, or death, claimed to be the result of herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, it must be shown that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) 
(2003).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(c) 
(2003).  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  More recently, diabetes mellitus, type 
II, has been included among those diseases presumptively 
associated with exposure to certain herbicide agents.  The 
Secretary of the VA has, however, specifically determined 
that the presumption for service connection for certain 
diseases is not warranted.  See 67 Fed. Reg. 42,600, 42,605 
(June 24, 2002).  In any event, notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5,98 Stat. 2725, 2727-29 (1984), does 
not preclude establishment of service connection by proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In the present case, the record reflects that the veteran 
served in the Republic of Vietnam during the Vietnam War era 
from February 1970 to December 1970.  To that end, the Board 
observes that the veteran was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  Accordingly, under the 
current regulations, the veteran's exposure to herbicide 
agents while serving in the Republic of Vietnam is presumed, 
particularly in the absence of any evidence to the contrary.  

A review of the veteran's service medical records discloses 
that in August 1971, the veteran had what was characterized 
as a dermatophytoid eruption (papulo-squamous) pruritic, 
since November 1970.  He was diagnosed with dermatophytosis, 
and was prescribed Tinactin lotion.  The service medical 
records were otherwise negative for any indication of 
complaints or treatment relating to a skin disorder, and the 
report of the veteran's service separation examination is 
negative for any indication of skin problems.  

The veteran underwent a VA rating examination in January 
2001.  The report of that examination discloses that the 
veteran indicated that his skin problems began while he was 
stationed in Vietnam, and continued to the present time.  
According to the veteran, his skin problems began with his 
feet, and sometime later, he incurred a groin itch and rash.  
The examiner noted that the veteran had tinea pedis and tinea 
of the toenails.  The veteran complained of experiencing 
itching and soreness, and that lesions would occur elsewhere 
on his body.  The examiner noted that there was no sign of a 
current intradermal (ID) reaction.  The examiner stated that 
if the veteran had a past history of an ID reaction, such 
would have been related to the foot or groin fungus, but at 
the present time, there was no ID rash shown.  Tinea was 
present about the soles of the veteran's feet and toenails as 
well as his groin area.  Polaroid photographs confirmed the 
examiner's observations.  

The veteran appeared before the undersigned acting Veterans 
Law Judge at a personal hearing in June 2003, and testified 
that he had been exposed to herbicide agents in service while 
he was stationed in Vietnam.  The veteran explained that he 
first experienced severe itching and skin rashes about his 
feet and lower legs during that period, and was given some 
sort of medicated cream to treat his symptoms.  He stated 
that his rash would tend to be exacerbated by hot weather.  
In addition, the veteran stated that he had experienced those 
symptoms since that time, particularly in the areas of his 
feet and groin.  According to the veteran, he sought 
treatment in service, but that after a cursory examination, 
he would typically be prescribed medicated cream and 
dismissed.  With respect to current symptoms, the veteran 
testified that he currently experienced a very severe fungus, 
and that he nearly lost a toenail in service due to such 
pathology.  He indicated that he had subsequently lost two 
toenails after having left Vietnam.  

The Board has carefully considered the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for a skin rash, 
to include as secondary to exposure to herbicide agents.  
Here, the Board acknowledges that the veteran served in the 
Republic of Vietnam during the Vietnam War era, as shown by 
his Form DD-214.  He has not, however, been shown to have any 
of the diseases presumptively associated with exposure to 
herbicide agents.  See generally 38 C.F.R. § 3.309(e).  

The veteran has been shown to have been diagnosed with 
dermatophytosis in service, and has been shown to have such 
disorder since that time.  To the extent that such pathology 
may have been incurred on a direct basis, such will be 
addressed in the REMAND portion of this decision.  In any 
event, the VA rating examiner noted that the veteran did not 
have any current intradermal reaction.  To the extent that 
the veteran has been diagnosed with tinea or dermatophytosis, 
neither disorder is included among those diseases 
presumptively associated with exposure to herbicide agents, 
to include Agent Orange.  In addition, the veteran's claimed 
rash in areas other than his feet and groin area has not been 
disclosed on clinical examination.  In order for service 
connection for a claimed disorder to be established, there 
must be a showing that the claimed disorder is present.  
Otherwise, there is no basis upon which to establish service 
connection.  In the present case, there is no medical 
evidence to suggest that the veteran has any disorder 
associated with herbicide exposure.  

The Board recognizes that the veteran has offered a number of 
statements and has presented testimony to the effect that he 
suffers from a skin rash that was incurred as a result of 
exposure to herbicide agents in service.  Here, however, the 
Board observes that as a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
objective evidence fails to show that the veteran actually 
suffers from a skin rash or related disorder which was 
incurred as a result of herbicide exposure.  What is missing 
in this case is medical evidence, e.g., statements by a 
medical professional, supported by a plausible rationale, to 
the effect that the veteran actually suffers from a skin or 
other disorder which is either included among those disorders 
presumptively associated with exposure to herbicide agents, 
or which otherwise links the diagnosed disorder to such 
exposure and is supported by a plausible rationale.  

Accordingly, based on the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a skin rash, 
to include as secondary to exposure to herbicide agents, and 
his appeal must therefore be denied.  As the preponderance of 
the evidence has been found to weigh against the veteran's 
claim for service connection, and as the evidence is not in 
equipoise, the doctrine of reasonable doubt is not for 
application here.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for a skin rash, to include 
as secondary to exposure to herbicide agents is denied.  




REMAND

The veteran maintains that he currently suffers from 
dermatophytosis or tinea of the feet and groin areas, and 
that such disorder was incurred during his active service.  
He therefore maintains that establishment of service 
connection for dermatophytosis and/or tinea is warranted 
here.  

As discussed, the veteran was shown to have been diagnosed 
with dermatophytosis in service in 1970 and 1971.  The 
veteran was again diagnosed with the disorder at the time of 
his VA rating examination in January 2001, at which time he 
was shown to have tinea pedis, tinea of the toenails, 
xerosis, and tinea of the groin area.  Photographs confirmed 
the examiner's observations.  The examiner did not find any 
evidence of a current ID reaction, but offered that if the 
veteran had a past history of an ID reaction, such would be 
related to the fungus on his feet and groin area.  

At his personal hearing before the Board, the veteran 
testified that he sought treatment from the VA medical center 
(VAMC) in Jackson, Mississippi, within eight months of his 
discharge from service.  In addition, he testified that he 
had also received treatment from private physicians since the 
time of his discharge from service.  Although the veteran did 
not specifically respond to the notice letters dated in 
January 2001 requesting information pertaining to treatment 
for his claimed skin disorder(s), the veteran did indicate at 
his personal hearing that he had undergone treatment from 
both the VA and private physicians shortly after his 
discharge from service.  A review of the record fails to 
disclose that any such records were sought.  Moreover, the 
Board notes that the January 2001 VA rating examination 
report fails to contain any opinion regarding the etiology of 
the veteran's diagnosed tinea of the feet and groin areas.  

In order to properly adjudicate the veteran's claim, the 
Board finds that additional procedural and evidentiary 
development of the case is necessary.  The RO should first 
obtain any clinical treatment records pertaining to the 
veteran from the Jackson, Mississippi, VAMC and associate 
those records with the veteran's claims file.  The RO should 
then request that the veteran identify any and all private-
health care providers who had rendered treatment for his 
claimed dermatophytosis dating from the time of his discharge 
from service.  Those records as identified should also be 
obtained and associated with the claims file.  The veteran 
should then be scheduled to undergo an additional medical 
examination to determine the nature and etiology of any 
diagnosed skin disorder.  In that regard, the examiner should 
be requested to indicate whether or not any diagnosed skin 
disorder was incurred in or as a result of the veteran's 
active service.  Upon completion of the foregoing, the RO 
should readjudicate the veteran's claim on the basis of all 
available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) must be fully complied with and 
satisfied.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed skin disorder 
dating from the time of his discharge 
from service in August 1972 to the 
present time.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such records the veteran has 
identified.  In addition, the RO should 
obtain and associate with the claims file 
any clinical treatment records pertaining 
to the veteran from the VAMC in Jackson, 
Mississippi, dating from August 1971 to 
the present time.  If no additional 
treatment records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate medical 
specialist, to determine the nature and 
etiology of any diagnosed skin disorder.  
The veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
relevant medical evidence contained in 
the claims file, to include the veteran's 
service medical records, any available 
contemporaneous clinical treatment 
records, and the report of the VA rating 
examination conducted in January 2001.  
After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to indicate what, if any, skin 
disorders are present.  Based on the 
clinical examination and a review of the 
relevant medical evidence, the examiner 
is requested to state whether or not any 
diagnosed skin disorder, to include 
dermatophytosis or tinea of the feet and 
groin areas, were incurred in or 
otherwise related to the veteran's active 
service. In that regard, the examiner is 
requested to indicate whether or not 
there is any evidence to support the 
veteran's contention that he currently 
suffers from a skin disorder which is 
related to the dermatophytosis with which 
he was diagnosed in service.  If not, the 
examiner should so state.  The examiner 
is requested to offer a complete 
rationale for all opinions rendered in 
the typewritten examination report, and 
to reconcile all findings with any other 
relevant medical opinions of record.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
generally 38 C.F.R. §§ 3.158, 3.655 
(2003).  In the event that the veteran 
does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  In 
the event that any notice afforded the 
veteran is returned as undeliverable, the 
RO should so indicate.  

5.  Upon completion of the foregoing, the 
RO should ensure that all enhanced notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should then readjudicate the issue of 
entitlement to service connection for 
dermatophytosis and/or tinea on the basis 
of all available evidence.  If the 
decision remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutes and 
regulations pertaining to the claims.  
The veteran and his representative must 
be afforded an opportunity to respond 
before the case is returned to the Board 
for any further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



